DAVID F. Blackmer, the plaintiff in error, brought a divorce suit in the district court against the defendant in error, his wife, on the ground of desertion. She filed her answer denying the alleged desertion, and with it a cross-complaint which in turn charged her husband with desertion, cruelty and nonsupport, and prayed for the *Page 418 
usual decree of separate maintenance. All the issues were submitted to a jury, who found Mrs. Blackmer not guilty on her husband's complaint, and found Blackmer guilty on each of the three grounds she had alleged against him in her cross-complaint. The trial court adopted the jury verdicts, which as to the maintenance issue were merely advisory, but which obviously met with the unqualified approval of the court. Findings and decree were entered granting separate maintenance to the wife. She was also awarded the use of the home, she to pay all expenses of insurance, taxes, repairs and upkeep thereon, and her husband was ordered to make stated payments for her support and separate maintenance.
Blackmer has brought the whole record to this court for review. The divorce issue is out of the case by dismissal on the wife's motion, which has heretofore been disposed of. The maintenance issue is therefore the only one before us for determination.
The evidence was conflicting. The record fails to show that the judge presiding at the trial misconceived or misapplied the law. No prejudicial error is apparent from an examination of the record, the abstract and the briefs, all of which we have carefully considered in the light of the able arguments by counsel.
Judgment affirmed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE MOORE concur. *Page 419